Citation Nr: 0311259	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-03 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, Mrs. R.H., and Mrs. S.H.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1990 to April 
1993, with 3 months and 11 days of prior active service.  The 
veteran had service in the Southwest Asia theater of 
operations. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In February 2001, the 
Board remanded this claim to the RO for additional 
development, including a VA examination and medical etiology 
opinions. That development has been completed and the case 
returned to the Board.  

The February 2001 Board decision also remanded claims for 
service connection for lung and back disorders.  However, 
those claims were subsequently granted by the RO.  The 
veteran has not disagreed with the disability ratings 
assigned for these conditions, and these claims are no longer 
before the Board since the benefit sought on appeal was 
granted in full.


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained. 

2.  The veteran's chronic headaches have been medically 
diagnosed as tension headaches. 

3.  The evidence is in relative equipoise on the questions of 
whether the veteran experienced the onset of chronic 
headaches in service beginning in February 1991, and whether 
currently diagnosed tension headaches have been etiologically 
related by competent medical evidence to reports of in-
service headaches.



CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the veteran's diagnosed tension headaches were 
directly incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
claim for service connection for headaches.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  In this veteran's case, there is no 
reasonable possibility that further assistance would aid in 
substantiating the veteran's claim for VA compensation 
benefits.  See 38 U.S.C.A. § 5103A(a)(1),(2) (West 2002). 

The veteran contends that he currently has chronic headaches, 
that he had an onset of headaches in February 1991 during 
service, and that he has experienced chronic headaches since 
that time.  He also contends that his headaches are due to an 
undiagnosed illness.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

After a review of the evidence of record, the Board finds 
that the evidence is in relative equipoise on the question of 
whether the veteran experienced the onset of chronic 
headaches in service beginning in February 1991.  In this 
case, the veteran had active duty service from June 1990 to 
April 1993, including service in the Southwest Asia theater 
of operations.  The evidence weighing against the veteran's 
claim of onset of headaches in service includes service 
medical records, which are negative for any complaints, 
findings, or diagnosis of headaches; post-service evidence of 
a July 1993 letter from a private physician, Michael McCarty, 
M.D., reflecting a finding that the veteran was 
neurovascularly intact; a July 1993 VA examination finding 
the veteran's head and nervous system to be negative for any 
abnormality; and the fact that, on his original claim for 
compensation in August 1996, the veteran did not claim 
service connection for headaches.  The first recorded 
evidence of the veteran's report of a history or current 
complaints of headaches was at a VA Persian Gulf War 
examination in September 1996, notably over three years after 
service separation, when the veteran reported a history of 
headaches beginning in service.  

The evidence weighing in favor of the question of in-service 
onset of headaches beginning in February 1991 include the 
veteran's consistently reported medical histories of in-
service onset of headaches presented at examinations, for 
treatment, and at personal hearings since September 1996.  
While the service medical records are negative for any 
complaints of headaches, the veteran has testified that he 
did not complain of headaches in service or seek in-service 
treatment for headaches.  There is no service separation 
examination or service separation report of history by the 
veteran of record with which to compare his current 
testimony.  As the weight of the evidence is in equipoise on 
this question, the Board resolves reasonable doubt in the 
veteran's favor to find that the veteran's reported history 
of onset of headaches in service in February 1991 is 
credible. 

The Board further finds that the evidence is in relative 
equipoise on the medical question of whether currently 
diagnosed tension headaches have been etiologically related 
by competent medical evidence to reports of in-service 
headaches.  The medical evidence includes diagnoses of 
"chronic headaches" based on the veteran's reported history 
of onset of headaches in service in February 1991.  At a VA 
compensation examination in November 1991, for example, the 
veteran reported this history of onset of headaches in 
February 1991 in service, as well as his current complaints.  
The VA examiner diagnosed likely tension headaches.  The VA 
examiner wrote that he was "unsure as to the etiology of his 
headaches," and was unsure whether or not the headaches were 
due to claimed exposure to oil well fire during service.  The 
VA examiner indicated that he was relying on the veteran's 
statement of onset in 1991, which was the only basis for the 
examiner's opinion that the currently diagnosed tension 
headaches had their onset in service.  As the Board has found 
the veteran's reported history of onset of headaches in 
service to be credible, the examiner's etiology opinion has 
an accurate historical basis.  A September 2002 VA 
examination report reflects a continued diagnosis of 
headaches, with an opinion that it did not appear that the 
veteran had any undiagnosed illnesses due to the Persian Gulf 
War service.  

As the evidence is in relative equipoise on the questions of 
whether the veteran experienced the onset of chronic 
headaches in service beginning in February 1991, and whether 
currently diagnosed tension headaches have been etiologically 
related by competent medical evidence to reports of in-
service headaches, the Board will resolve such reasonable 
doubt in the veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  With the resolution of reasonable doubt in the 
veteran's favor, the Board finds that the veteran's diagnosed 
tension headaches were directly incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.303.  

The Board notes that the veteran also contended that his 
chronic tension headaches were due to an undiagnosed illness, 
or that he is entitled to compensation for headaches as a 
disability occurring in a Persian Gulf War veteran.  As 
service connection has been granted for the veteran's chronic 
headaches as directly incurred in service, the Board need not 
reach this additional undiagnosed illness theory of service 
connection.  The medical evidence reflects that the veteran's 
reported headache symptomatology has been assigned the 
diagnosis of chronic tension headaches.  As this constitutes 
a known clinical diagnosis, service connection is not 
warranted for headaches as an "undiagnosed" illness.  
38 U.S.C.A. § 1117 (compensation payable for "undiagnosed 
illness"); 38 C.F.R. § 3.317(a)(1)(ii) ("By history, 
physical examination, and laboratory tests cannot be 
attributed to any know clinical diagnosis").


ORDER

Service connection for chronic tension headaches is granted. 



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

